Citation Nr: 1760943	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  12-23 976A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a left knee condition.

2.  Entitlement to service connection for a right knee condition.

3.  Entitlement to service connection for a right arm condition.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from September 1978 to September 1982, with additional service in the Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which reopened previously denied claims for service connection for left knee and right arm conditions, but denied the underlying service connection claims, as well a claim for service connection for a right knee disability, on the merits.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in May 2014.  The Board then remanded the matter for additional development in December 2014 and August 2015.  In April 2016, the Board denied the claims.

The Veteran appealed that denial to the U.S. Court of Appeals for Veterans Claims (Court).  In a May 2017 Memorandum Decision, the Court remanded the issues back to the Board for further consideration.

The issue of entitlement to service connection for a right arm disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

Bilateral knee disabilities are not etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2017).

With respect to element (1), a current disability, a January 2016 VA examination diagnosed bilateral knee osteoarthritis.  Therefore, element (1) has been met.  A review of the record shows that bilateral osteoarthritis was first diagnosed in November 1999.  Left knee chondromalacia was diagnosed in June 1997.

With respect to element (2), an in-service incurrence, the Veteran testified at his May 2014 hearing that his knee conditions were caused by running in hard boots, in-service physical training, and playing football in service.  He described sustaining a particular left knee injury from football.  He reported that he was prescribed medication for knee pain at the base dispensary, but other times he did not seek treatment because the members of his unit "just don't complain."

While the Board has considered the Veteran's statements, his service treatment records are negative for any complaints, treatment, or diagnoses of a left or right knee condition in service.  Notably, he was seen for a variety of other conditions during service, including but not limited to a lower lip laceration in September 1978, complaints of foot numbness in December 1978, a chin injury from football in October 1979, a right foot injury in December 1979, back pain in March 1980, hair loss in December 1980, additional back pain in September 1981, and an upper respiratory infection in November 1981.  

The only potentially relevant entry in the service records is from November 1981, when the Veteran had a hematoma in his left quadriceps muscle incurred from playing football.  However, as noted in VA opinions from September 2010, September 2015, and January 2016, there was no mention of an actual knee injury in this entry.

Having reviewed the service treatment records, it appears that the Veteran was regularly reporting various medical conditions or symptoms, including orthopedic complaints.  However, the fact that these records do not document a left or right knee problem at any time during service strongly suggests that no such complaints were present.  See AZ v. Shinseki, 731 F.3d 1303, 1318 (Fed. Cir. 2013) (recognizing the widely-held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  Therefore, element (2) has not been met.

The Board has also considered whether the Veteran's current knee conditions could otherwise be related to the Veteran's participation in football activities or his report of training in ill-fitting boots during service.  However, a January 2016 VA examiner noted private treatment records from August 1997 which documented complaints of knee pain following a motor vehicle accident, as well as the Veteran's history of physically demanding post-service occupations (including three years as a construction worker and many years as a city bus driver), and concluded that bilateral knee arthritis was more likely due to these factors, as well as the aging process.  He noted that the Veteran's football activities and use of ill-fitting boots would not rise to the level of having actually caused his arthritic knees.

There is no competent medical opinion to refute this conclusion or to otherwise link the Veteran's knee disabilities to his period of active service.

Finally, the Court remanded the matter back to the Board to specifically address the Veteran's contention regarding continuous knee symptomatology since service.  Private records dated August 2008 show the Veteran reported bilateral knee pain after a football injury 25 years earlier.  During his May 2014 hearing, he testified that he continued to experience knee problems after service when he tried to work out.

The Board has considered these statements.  However, the Veteran's service treatment records include a July 1984 examination conducted as part of his reserve service.  No abnormalities were noted, and the Veteran denied a history of any knee problems.  The earliest documented findings of knee pain are from June 1997, at which time the Veteran reported only a 2 to 3 week history of left knee soreness.  Additional records from 1997 through 1999 show treatment for knee conditions but only reference the Veteran's post-service motor vehicle accidents.  Collectively, these records are highly probative because they include statements made by the Veteran to physicians for the purpose of diagnosis and treatment, and the Veteran had a strong motive to tell the truth in order to receive proper care.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  These records, particularly the reserve examination, were also generated closer to the Veteran's period of active service and are more probative than records generated more recently.  See Struck v. Brown, 9 Vet. App. 145, 155-56 (1996) (contemporaneous medical findings may be given more probative weight).  Therefore, service connection based on continuity of symptomatology is not warranted.

The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claims.


ORDER

Service connection for a left knee condition is denied.

Service connection for a right knee condition is denied.


REMAND

Additional development is necessary prior to adjudicating the Veteran's claim for service connection for a right arm condition.

During a January 2016 VA examination, the Veteran was diagnosed with right shoulder strain.  The examiner found this condition was more likely due to aging and post-service occupations rather than military service.  In particular, he stated that, with respect to the Veteran's post-service job as a bus driver, he was "constantly swiveling the steering wheel in larger proportion to the right shoulder."  With regard to the Veteran's in-service job as a mechanic, he noted that the Veteran would often "be squatting or lying supine under the truck handling repetitive tools and manipulating parts."

In its May 2017 decision, the Court found that the examiner failed to explain his conclusion that one type of exertion (turning a steering wheel) was more likely to cause shoulder strain than another (reaching for objects from a squatting or supine position).  

In light of the Court's ruling, a supplemental opinion addressing the etiology of the Veteran's right arm condition should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to an appropriate VA examiner for an opinion as to whether the Veteran's right shoulder strain is at least as likely as not (50 percent or greater probability) etiologically related to military service.

Although the examiner must review the claims file in its entirety, his/her attention is directed to the following evidence:

a.  The Veteran had active military service as a mechanic in the U.S. Army from September 1978 to September 1982.  His duties involved using repetitive tools and manipulating parts, including while squatting or lying supine under vehicles, and lifting heavy items.

b.  Service treatment records are negative for any complaints, treatment, or diagnoses specific to the right arm.  The Veteran declined to undergo a separation examination in July 1982.  A July 1984 examination conducted as part of his Reserve service was normal.

c.  A January 2016 VA examination diagnosed right shoulder strain.  A peripheral nerve condition was not found.  The examination report documented that, after service, the Veteran worked for six years as a cook, three years as a construction worker, and many years as a city bus driver.

The examiner must provide a complete explanation for the opinion.  If the examiner is unable to render the requested opinion without resorting to speculation, he/she must so state.  However, an explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls beyond the limits of medical knowledge, or another reason.

If the examiner determines that a new examination is necessary to provide the requested opinion, one must be scheduled.

2.  Following completion of the foregoing, readjudicate the Veteran's claim for service connection for a right arm condition.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of the claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


